        Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


ERIC SLAWIN,

                  Plaintiff,

v.                                             Civil Action File No.
                                               1:19-cv-04129-AT
BANC OF AMERICA MERCHANT
SERVICES, LLC, s/h/a BANK OF
AMERICA MERCHANT
SERVICES,

                  Defendant.

                       CONSENT PROTECTIVE ORDER

      1. This Protective Order shall apply to all Confidential Information that is

produced by any party during discovery in this matter.

      2. “Confidential Information” means confidential and/or proprietary

business information, including trade secrets, competitively sensitive information,

confidential research, development or commercial information, employment,

medical and mental health, tax, financial, and personally identifiable information,

personnel documents, and/or other information belonging to any of the Parties that

is not publicly available and is of a generally understood personal and/or

confidential nature. “Confidential Information” includes (a) all copies, extracts,

and complete or partial summaries prepared from such papers or documents; and


                                          1
        Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 2 of 10




(b) portions of deposition transcripts and exhibits thereto which relate to, contain,

or incorporate by reference any such papers, documents, copies, extracts, or

summaries; provided however, that no party shall be precluded from filing

“Confidential Information” with the Court in this action or referring to it in any

such filing nor shall any party be required to file “Confidential Information” with

the Court under seal in the absence of a Court Order specifically requiring that

such filing be made under seal.

      3. Confidential Information, and all copies, summaries, compilations, notes,

or abstracts, shall be used exclusively in this action and for no other purpose.

      4. Nothing herein shall impose any restrictions on the use or disclosure by a

party of material obtained by such party independent of discovery in this action,

whether or not such material is also obtained through discovery in this action. If

Confidential documents or information are disclosed to the general public by the

producing party pursuant to the provisions of this paragraph, the documents or

information so disclosed will no longer be deemed to be Confidential.

      5. Any party producing documents or other materials pursuant to discovery

in this action may designate such documents or other materials as “Confidential

Information” by typing, stamping or imprinting on an appropriate place on the

document or other material, “Confidential”, or on the portion(s) of the document or

other material for which confidential treatment is desired. With respect to


                                          2
        Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 3 of 10




documents that have already been produced or information that has already been

disclosed prior to entry of this order, the party who has produced such documents

or disclosed such information may designate such documents or information as

confidential by appropriate communication to the counsel for other parties with

reference to the Bates numbers of the documents produced or by identification of

the specific interrogatory responses regarding which the information was

disclosed.

      6. Any party who challenges designation of a document or other material as

“Confidential Information” shall specifically identify to the producing party the

document or information it believes was wrongly designated as “Confidential

Information”,” whereupon the designating party shall provide to the challenging

party within five (5) business days from receipt of the challenge a written

statement describing the grounds supporting its designation unless it determines to

remove the designation. If the challenging party is not satisfied, the parties shall

meet and confer in good faith to attempt a voluntary resolution of any challenge to

a designation. In the event the parties fail to reach agreement, they shall present

such dispute for resolution by the Court.

      7. Except as provided herein, “Confidential Information” shall not be used

directly or indirectly by any person for any reason or purpose whatsoever other

than for the prosecution of the parties’ claims and defenses in these actions.


                                            3
         Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 4 of 10




Counsel for the parties agree not to disclose Confidential Information in any

manner to any person not acting and participating as an attorney of record in these

actions, subject only to the exceptions outlined in the following paragraphs. In

addition, all persons to whom Confidential Information is disclosed are hereby

prohibited from disclosing such Confidential Information to any person or entity

except as provided in this Order.

      8. Confidential Information may be disclosed to the parties in the course of

their participation in the present litigation. The parties agree that they will at all

times abide by the terms of this Order and maintain the confidentiality of such

materials and will not disclose in any manner whatsoever either the documents

themselves, copies thereof or the contents of any confidential information to

anyone other than his, her or its counsel or a member of that counsel’s staff.

      9. Confidential Information may be disclosed to the parties to this action

and their agents and/or employees, United States District Court for the Northern

District of Georgia, and any court of competent appellate jurisdiction, as well as

court personnel, including stenographic reporters regularly employed by the court,

and to other stenographic reporters and videographers as are necessarily incident to

the conduct of this action, to any expert witness retained to assist a party, or to

testify on behalf of such party, and to any mediator selected by the parties, as well

as any such mediator’s staff or employees.


                                            4
         Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 5 of 10




      10. Disclosure of Confidential Information may be made to the extent

necessary to examine or cross-examine witnesses during pre-trial depositions or at

a trial. Deponents to whom Confidential Information is disclosed during a

deposition or trial shall be given a copy of this Order and shall be advised that such

deponent, and any entity whom the entity represented at such deposition or trial is

bound by the terms of this Order and is/are hereby prohibited from disclosing such

Confidential Information other than pursuant to any specified exception in this

Order.

      11. If any confidential document is used during any deposition, the

deposition or relevant portions thereof (as designated by agreement of counsel)

shall be treated as Confidential Information.

      12. The following exceptions to the restrictions set forth above shall be

recognized, agreed to, and followed:

             (a) The parties’ counsel may disclose Confidential Information to any

person working with counsel in the prosecution or defense of this action. Such

disclosures will occur only on the condition that any such staff person understands

fully the confidentiality of the information and the restrictions regarding its

disclosure as imposed by this Order and agrees to comply with such restrictions.

             (b) Counsel may disclose Confidential Information to any witness or

prospective witness in connection with this case, during discovery, in preparation

                                           5
        Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 6 of 10




of any motion, response to motion and/or reply to motion, or in preparation for or

at trial, as needed to prepare such witness or prospective witness for such trial or

pre-trial testimony, and/or to the extent necessary with respect to any appeal.

             (c) Counsel may disclose Confidential Information to any expert or to

any person who will or may provide expert testimony and/or who may submit an

expert affidavit or declaration at any stage of these proceedings, including

discovery, trial, and any appeal, provided that such expert agrees to be bound by

the terms of this Order, as set forth in subsection (d) below.

             (d) Any person to whom disclosure is made pursuant to the above

subsections shall be given a copy of this Order, and shall acknowledge that he or

she is fully subject and bound by the terms of this Order.

      13. Nothing in this Protective Order shall prohibit any party from filing a

motion to seal any documents containing Confidential Information designated as

such under the terms of this Protective Order, whether at the time the documents

are filed or afterward, in accordance with the Court’s Local Rules and the

Procedures for Electronic Filing Under Seal in Civil Cases, unless the presiding

District Judge’s procedures are inconsistent with those rules and procedures.

Parties wishing any document or information previously designated as Confidential

Information to be filed as part of the record under seal must first present a motion

and/or consent order regarding said document to the Court. The Clerk of the Court


                                          6
        Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 7 of 10




is not authorized to accept for filing any document designated as sealed without an

Order from the Court approving specific documents to be filed under seal.

      14. The provisions of this Consent Protective Order will not affect the

admissibility of evidence at trial or any preliminary evidentiary proceeding in open

court, except as directed by separate order entered for good cause shown. Nothing

in this Protective Order shall prohibit any party from introducing at a hearing or

trial, or filing with or submitting to the Court, any confidential information

designated as such under the terms of this Protective Order. Nothing in this Order

shall be construed as an admission by the parties that the trial in this matter should

be closed to the public, nor shall anything in this paragraph or any part of this

Order be used by any party in support of any assertion that the trial in these matters

should be closed to the public.

      15. (a) The inadvertent disclosure of any document which is subject to a

legitimate claim that the document should have been withheld from disclosure as

privileged shall not waive any privilege or other applicable protective doctrine for

that document or for the subject matter of the inadvertently disclosed document if

the producing party, upon becoming aware of the disclosure, promptly requests its

return and takes reasonable precautions to avoid such inadvertent disclosure.

      (b) Except in the event that the requesting party disputes the claim, any

privileged document which the producing party deems to have been inadvertently


                                          7
           Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 8 of 10




disclosed shall be, upon written request, promptly returned to the producing party

or destroyed at the producing party’s option. This includes all copies, electronic or

otherwise, of any such documents. In the event that the producing party requests

destruction, the requesting party shall provide written certification of compliance

within thirty (30) days of such written request. In the event that the requesting

party disputes the producing party’s claim as to the protected nature of the

inadvertently disclosed material, the producing party may seek Court

determination of the dispute.

      (c)     Any privileged documents inadvertently disclosed by the producing

party to the requesting party and not subject to a dispute regarding the producing

party’s claim as to the protected nature of the inadvertently disclosed material,

shall be and remain the property of the producing party.

      (d)     To the extent there may be inconsistency between the provisions of

this paragraph and Federal Rule of Civil Procedure 26(b)(5), the latter shall

control.

      16. If Confidential Information is disclosed through inadvertence or

otherwise to any person not authorized under this Consent Protective Order, the

party causing such disclosure shall inform the person or entity receiving the

Confidential Information that such Confidential Information is covered by this

Consent Protective Order, make its best efforts to retrieve the Confidential


                                          8
         Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 9 of 10




Information, and promptly inform the producing party of the disclosure.

      17. The provisions of Paragraphs 15 and 16 of this Consent Protective

Order shall survive the final termination of this case regarding any retained

documents or contents thereof.

      18. Within thirty (30) days after the final termination of this action, counsel

for the parties shall make available for return to counsel for opposing party all

documents and other materials deemed “Confidential” under the terms of this

Order, including all copies of such materials.

      19. Nothing herein shall prevent any party from applying to the court for a

modification of any provision of this Consent Protective Order should the moving

party believe the existing Consent Protective Order is hampering its efforts to

prosecute or defend this action or to prepare for trial; or from applying to the Court

for further or additional protective provisions; or from an agreement between the

parties to any modifications of this Consent Protective Order, subject to approval

of the court.

      CONSENTED TO: This ____ day of August,, 2021.

/s/Robert N. Marx                             /s/Christopher P. Galanek
Robert N. Marx                                Christopher P. Galanek
Georgia Bar No. 475280                         Georgia Bar No.
lawyers@marxlawgroup.com                      chris.galanek@bclplaw.com
Jean Simonoff Marx                             Aiten M. McPherson
Georgia Bar No. 475276                         Georgia Bar No.
jeannie.marx@marxlawgroup.com                  aiten.mcpherson@bclplaw.com

                                          9
      Case 1:19-cv-04129-AT Document 68 Filed 08/13/21 Page 10 of 10




Marx & Marx, L.L.C.                  Bryan Cave Leighton Paisner LLP-ATL
1050 Crown Pointe Parkway            One Atlantic Center, 14th Floor
Suite 500                            1201 West Peachtree Street, N.W.
Atlanta, GA 30338                     Atlanta, Ga 30309-3471
(404) 261-9559                       (404) 572-6600
Attorneys for Plaintiff              Attorneys for Defendant




           SO ORDERED, THIS _____ DAY OF _________, 2021.


                      ______________________________________
                      AMY TOTENBERG
                      United States District Judge




                                   10
